DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction requirement between at least Species A and B as set forth in the Office action mailed on 05 January 2022 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryant J. Keller on 25 May 2022.

The application has been amended as follows: 

(Currently Amended) Equipment for the production of a slab[ from mineral grits bound with resins, the equipment comprising:
	 a support frame,
a[ and comprising[ a positioning zone for[ a mold having[ a forming cavity[ a top[ thereof and adapted to contain a mix comprising[ for obtaining the slab[
a[ for loading[ and unloading said mold in[ and from said positioning zone, respectively, to a lower position[ for pressing said mix inside said forming cavity, 
	vibrating means associated at least with said lower plate, and
	an airtight chamber[ the airtight chamber adapted to reduce[ and containing said mold,
	wherein said chamber is interposed between said lower plate and an upper closing element opposite said lower plate, said upper closing element configured such that:
	an upper face of the upper plate has a number of reliefs determining lifting of the upper closing element to allow for loading and unloading the mold into the chamber; or
	the upper closing element comprises the perimeter edge of said upper plate. 

(Currently Amended) Equipment according to claim 1, wherein said frame comprises a lower portion[ the upper and lower portions, an internal volume in which said chamber is housed.

(Currently Amended) Equipment according claim 1, wherein said upper closing element comprises perimeter sealing means on the upper surface of said lower plate[

(Currently Amended) Equipment according to claim 3, wherein said upper closing element comprises[ a bell-shaped body[ having a concavity[ the lower plate, said perimeter sealing means comprising[ a gasket housed in a respective groove[ defined in the lower edge of said bell-shaped body.

(Rejoined - Currently Amended) Equipment according to claim 1, wherein said upper closing element comprises the perimeter edge of said upper plate,[ the perimeter edge of said upper plate extending outside the perimeter of said positioning zone.

(Rejoined - Currently Amended) Equipment according to claim 5,[ comprising perimeter sealing means[ comprising an armored bellows connected to said perimeter edge of said upper plate, and a surround element[

(Rejoined - Currently Amended) Equipment according to claim 6, wherein said perimeter sealing means comprises a plurality of locking actuators adapted to keep said surround element abutted and sealed on said upper surface of said lower plate.

(Currently Amended) Equipment according to claim 1, comprising first vibrating means[

(Currently Amended) Equipment according to claim 8, comprising first damping elements associated with[ a lower portion of said frame[ and adapted to absorb[ vibrations from being transferred to the ground.

(Currently Amended) Equipment according to claim 9, comprising second damping elements which are placed between[ an upper portion of said frame and said pressing assembly, the second damping elements adapted to absorb the vibrations generated by[ the equipment so as to prevent these vibrations from being transferred to said upper portion.

(Currently Amended) Equipment according to claim 4, comprising first vibrating means[, wherein said pressing assembly comprises a plurality of upper appendages which depart from said upper plate and a table, the table fixed on said upper appendages and on which said first vibrating means are fixed, said bell-shaped body being associated in a sliding manner with said upper appendages.

(Currently Amended) Equipment according to claim 11, wherein said pressing assembly comprises a plurality of armored bellows which are fitted along said upper appendages[ and are interposed between[ an upper face of said bell-shaped body and[ a lower face of said table.

(Rejoined - Currently Amended) Equipment according to claim 2, wherein said lower portion and said upper portion of said frame are movable with respect to one another in a direction orthogonal to the forming plane of the slab[ from one another and allow[ for insertion[ and removal of said mold.
(Canceled) 

(Canceled) 

(Canceled) 

(Canceled) 

(Canceled) 

(New) Equipment according to claim 1, wherein the lower plate is one of a plurality of lower plates each comprising a respective one of said positioning zones, wherein the mold is one of a plurality of molds each comprising a respective one of said forming cavities, wherein the pressing assembly is one of a plurality of pressing assemblies each comprising a respective one of said upper plates, and wherein the slab is one of a plurality of slabs each formed by the equipment from mineral grits bound with resins.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known for equipment for the production of slabs from mineral grits bound with resins to comprise components such as a support frame, lower plate, upper plate, vibrating means, airtight chamber, and upper closing element, while it is generally known for a pressing assembly to comprise an upper plate that is moveable from an upper position for loading and unloading of a mold into a positioning zone of such equipment to a lower position for pressing a mix held inside said mold, and while it is generally known for vibrating means to be associated with one or both of an upper and lower plate of such equipment, the prior art of record does not teach or fairly suggest the claimed combination of features with their claimed configuration, in particular whereby such equipment is provided with a support frame, lower plate, positioning zone, mold, pressing assembly, upper plate, vibrating means, airtight chamber, suction means, and upper closing element configured in the manner presently claimed, including with the upper closing element configured such that an upper face of the claimed upper plate has a number of reliefs determining lifting of the upper closing element to allow for the claimed loading and unloading, or with the upper closing element configured so as to comprise the perimeter edge of the claimed upper plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of components with their claimed configuration as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742